77 N.Y.2d 949 (1991)
The People of the State of New York, Respondent,
v.
Toby Williams, Appellant.
Court of Appeals of the State of New York.
Argued March 19, 1991.
Decided April 25, 1991.
Ronald Podolsky for appellant.
Charles J. Hynes, District Attorney (Pamela L. Milgrim and Jay Cohen of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (160 AD2d 754).